Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the 112 rejection.
Allowable Subject Matter
Claims 1–6, 8–15 and 17–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “a pushrod with a proximal end and a distal end, the pushrod located in the housing interior, the proximal end of the pushrod adjacent to the poppet and the distal end of the pushrod on the interior side of the diaphragm; wherein when the poppet is in the closed position then the distal end of the pushrod is separated from the diaphragm, and when the poppet is in the open position then the distal end of the pushrod is pushed towards the diaphragm.”  The closest prior arts are Sule (USPN 5143118), Viken (US PGPub 20020020460 A1) and Ni (USPN 5070707).  
The prior art Sule discloses all of the limitations of claim1 with the exception of an activation sensor.  Sule also does not disclose “a pushrod with a proximal end and a distal end, the pushrod located in the housing interior, the proximal end of the pushrod adjacent to the poppet and the distal end of the pushrod on the interior side of the diaphragm; wherein when the poppet is in the closed position then the distal end of the pushrod is separated from the diaphragm, and when the poppet is in the open position then the distal end of the pushrod is pushed towards the diaphragm.”  
The prior art Viken discloses a sensor used to determine the location of a moving element, but does not disclose “a pushrod with a proximal end and a distal end, the pushrod located in the housing interior, the proximal end of the pushrod adjacent to the poppet and the distal end of the pushrod on the interior side of the diaphragm; wherein when the poppet is in the closed position then the distal end of the pushrod is separated from the diaphragm, and when the poppet is in the open position then the distal end of the pushrod is pushed towards the diaphragm.”    
The prior art Ni discloses a push rod, but does not disclose a sensor.  
None of the prior arts teach limitations “a pushrod with a proximal end and a distal end, the pushrod located in the housing interior, the proximal end of the pushrod adjacent to the poppet and the distal end of the pushrod on the interior side of the diaphragm; wherein when the poppet is in the closed position then the distal end of the pushrod is separated from the diaphragm, and when the poppet is in the open position then the distal end of the pushrod is pushed towards the diaphragm” as it relates to the location of the pushrod, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753